internal_revenue_service number release date index number ------------------ ------------------------------- ---------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl b1 plr-152834-09 date april legend taxpayer ------------------ partnership -------------------------- country a ---------- dear ------------------ this letter responds to your date letter in which you requested a ruling under sec_871 of the internal_revenue_code_of_1986 as amended the code and article independent personal services of the u s -russian federation income_tax treaty the treaty which became effective on date in particular you requested a ruling on the proper treatment of your distributive_share of income from partnership a service_partnership with offices in the united_states as well as russia under article of the treaty the information submitted in that letter is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer a citizen of country a and a resident of russia is a partner in the moscow office of partnership taxpayer represents that he is not a resident_of_the_united_states and spends less than days in a calendar_year in the united_states partnership has a fixed_base in the united_states a portion of taxpayer’s distributive_share of income plr-152834-09 from partnership is from u s sources and effectively connected with the conduct of partnership’s trade_or_business_within_the_united_states ruling requested taxpayer requests a ruling that his distributive_share of income from partnership is not taxable in the united_states under article of the treaty provided he is not present in the united_states for a period or periods exceeding in the aggregate days in the calendar_year law code sec_701 states that a partnership is not subject_to income_tax but that the persons carrying on business as partners are liable for income_tax in their separate or individual capacities code sec_875 states that a nonresident_alien_individual shall be considered as being engaged_in_a_trade_or_business_within_the_united_states if the partnership of which such individual is a member is so engaged code sec_871 states that a nonresident_alien_individual engaged in trade_or_business_within_the_united_states during the taxable_year shall be taxable on his taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states_code sec_894 states that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer sec_1_894-1 of the income_tax regulations states that income of any kind is not included in gross_income and is exempt from income_tax to the extent required by a u s income_tax treaty article of the treaty states in relevant part income derived by an individual who is a resident of a contracting state from the performance of independent personal services shall be taxable only in that state unless a such services are performed or were performed in the other contracting state and b the income is attributable to a fixed_base which the individual has or had regularly available to him in that other state and c such individual is present or was present in that other state for a period or periods exceeding in the aggregate days in the calendar_year plr-152834-09 the term independent personal services includes in particular independent scientific literary artistic educational or teaching activities as well as the independent services of physicians lawyers engineers architects dentists and accountants the u s treasury_department technical explanation technical explanation to article c of the treaty states that the requirement in paragraph c that the state in which the services are performed may not tax unless the individual performing the services is or was present for more than days during the calendar_year is not found in the u s or oecd model conventions the 183-day requirement was carried over from paragraph of article vi exemptions for individuals of the u s -u s s_r income_tax treaty the technical explanation to article of the treaty states that the types of independent personal services listed are not exhaustive the term independent personal services includes all personal services performed by an individual for his own account where he receives the income and bears the risk of loss arising from the services revrul_2004_3 2004_1_cb_486 analyzed a similar issue under the independent personal services article in the u s -german income_tax treaty as in effect prior to the german protocol that was signed date article independent personal services of the german treaty at that time provided income derived by an individual who is a resident of a contracting state from the performance of personal services in an independent capacity shall be taxable only in that state unless such services are performed in the other contracting state and the income is attributable to a fixed_base regularly available to the individual in that other state for the purpose of performing his activities the term personal services in an independent capacity includes but is not limited to independent scientific literary artistic educational or teaching activities as well as the independent activities of physicians lawyers engineers economists architects dentists and accountants revrul_2004_3 confirms that article applies to independent personal services performed by a partner in a partnership and holds that a nonresident_alien partner in a service_partnership having a fixed_base in the united_states is treated as having a fixed_base regularly available to him in the united_states without regard to whether the partner performs services in the united_states the ruling also holds that it applies in interpreting other u s income_tax treaties that contain provisions that are similar to article of the german treaty article of the u s treasury department’s proposed model income_tax treaty and article of the oecd model tax_convention plr-152834-09 analysis taxpayer a nonresident_alien_individual is partner in a partnership that is engaged in a u s trade_or_business under code sec_875 taxpayer is considered engaged in the u s trade_or_business of partnership thus taxpayer is taxable on his share of partnership income to the extent it is effectively connected with the conduct of partnership’s u s trade_or_business under code sec_894 the provisions of the code shall be applied to taxpayer with due regard to any treaty obligation of the united_states which applies to taxpayer taxpayer is resident of russia under article residence of the treaty article of the treaty provides that income derived by a resident of russia from the performance of independent personal services shall be taxable only in russia unless the individual meets conditions a b and c while article a and b are comparable to article of the german treaty article c has no analogue in the german treaty rather it is an additional condition carried over from the u s - u s s_r income_tax convention that condition requires a resident of russia to be present in the united_states for a period or periods exceeding in the aggregate days in the calendar_year in order for such individual’s income from independent personal services to be taxable in the united_states thus even though taxpayer may meet the conditions of article a and b by deriving income attributable to services performed in the united_states and the income is attributable to a fixed_base of partnership that taxpayer is considered to have regularly available to him in the united_states he will still not be taxable under article provided he is not present in the united_states for a period or periods exceeding in the aggregate days in the calendar_year holding based solely on the information and representations submitted it is held that taxpayer’s distributive_share of partnership’s income to the extent that such income is attributable to partnership’s fixed_base in the united_states is not taxable in the united_states under article of the treaty provided he is not present in the united_states for a period or periods exceeding in the aggregate days in the calendar_year no opinion was requested and none is given about the source of taxpayer’s share of partnership income it is unnecessary to make that determination in view of the ruling herein plr-152834-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely elizabeth u karzon branch chief branch international cc
